Citation Nr: 0005044	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-49 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to December 
1991.  The veteran served in Southwest Asia and received the 
Combat Action Ribbon.  His military occupational specialty 
was that of a basic rifleman.

In a January 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for a left knee disability to the Department of 
Veterans Affairs (VA) Cheyenne, Wyoming Regional Office (RO) 
for additional development of the record.  A review of the 
record reflects that the requested development has been 
completed to the extent possible.  Thus, the case has now 
been returned to the Board for appellate consideration.

The Board also notes that as a result of the veteran's change 
in residence, his claims folder has been transferred to the 
New Orleans, Louisiana RO.



FINDING OF FACT

Competent medical evidence of a nexus between a left knee 
disability and an incident of service has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect a December 1987 complaint of 
a three-year history of knee pain with swelling.  A complete 
knee series revealed normal mineralization, no fractures or 
osseous abnormalities, and no joint effusion or soft tissue 
calcifications.  The joint spaces were noted as well 
maintained.  An impression of a normal knee series was noted.  
Additional service medical records are silent for complaints 
or treatment related to a left knee disability.  

Upon VA examination dated in October 1993, the veteran 
complained of right knee pain.  The examination is silent for 
complaints or diagnoses related to the left knee.  

VA treatment records dated in 1993 and 1994 are silent for 
complaints or treatment related to a left knee disability.  A 
September 1994 medical record reported the left knee to be 
within normal limits for strength and range of motion.  
Bilateral patella joint play was also noted.  

A private medical report dated in February 1994 reflects 
complaints of right knee pain, but is silent for complaints 
or diagnoses related to a left knee disability.

At his December 1994 RO hearing, the veteran reported 
injuring his right knee during service.  The transcript is 
silent for complaints or testimony related to a left knee 
disability.  

VA treatment records dated in 1995 are silent for complaints 
or diagnoses related to a left knee disability.

Upon VA examination dated in February 1996, the veteran 
reported injuring both knees during service when he jumped 
from an amphibious tractor.  The veteran reported he was sure 
he had anterior cruciate ligament and posterior cruciate 
ligament tears in his left knee.  The veteran described his 
pain as constant.  Physical examination revealed marked 
tenderness diffusely over the right knee and less pronounced 
tenderness on the left except along the medial collateral 
ligament.  A diagnosis of bilateral knees status post injury, 
awaiting surgery, with marked discomfort and limitation of 
motion and function was noted.  It was also noted that a 
recent magnetic resonance imaging test showed the right knee 
to have an anterior cruciate ligament tear and meniscus tear.  

VA treatment records dated in March 1996 reflect the veteran 
underwent a right anterior cruciate ligament reconstruction.  
It was also noted that the veteran had a very painful left 
knee and a torn anterior cruciate ligament of that knee.  

At his October 1996 RO hearing, the veteran testified that he 
injured his knees during service when he jumped off an 
amphibious tractor.  (Transcript, page 9).  He stated that 
his knees swelled and the corpsman gave him some aspirin.  He 
also stated the corpsman noticed that the right was a little 
more engrossed than the left.  (Transcript, page 10).  The 
veteran reported that he told the military of his problems 
when he was being discharged, but they said there was nothing 
wrong with them.  After his discharge, the veteran reported 
seeking treatment for his knees in 1992.  (Transcript, page 
10).  

An October 1998 VA record reflects that the veteran failed to 
appear for a scheduled VA examination.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a thorough review of the evidence of record, the 
Board concludes that service connection for a left knee 
disability is not warranted.  The veteran's service medical 
records are silent for complaints or treatment related to a 
left knee disability.  Additionally, post service medical 
records are silent for any complaints related to the left 
knee until 1996, more than five years after his discharge 
from service, despite numerous medical examinations and 
incidents of treatment for other conditions.  Although the 
record reflects that the veteran currently suffers from a 
left knee disability, competent medical evidence of a nexus 
between his current left knee disability and an incident of 
service has not been presented.  

Unfortunately, the contentions of the veteran and his spouse 
are not supported by the medical opinions of record.  As 
stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that the veteran or his spouse possesses any 
medical expertise.  Thus, their lay medical assertions to the 
effect that the veteran's current left knee disability is 
related to an incident of military service have no probative 
value.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The Board recognizes that this case was previously remanded 
for a VA examination.  However, the record reflects that the 
veteran failed to appear for a scheduled VA examination in 
October 1998.  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  Examples of good cause include, but are 
not limited to, illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 3.655 
(1999).

Here, good cause has not been demonstrated.  The veteran has 
not attempted to reschedule his examination or to provide 
additional medical evidence.  The "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street," wherein the entire burden of such 
development is placed on the VA.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

The Board further notes that the Court has observed that the 
decision by the United States Court of Appeals for the 
Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) makes it clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
See Carbino v. Gober, 10 Vet. App. 507 (1997).  The Board is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 
9 Vet. App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that 
the claim is not well-grounded.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the duty to assist in connection with the well-grounded claim 
determination are quite clear.  See Morton v. Brown, 12 Vet. 
App. 477 (1999); 38 C.F.R. § 19.5 (1998).  Therefore, the 
Board has determined that in the absence of a well-grounded 
claim, VA has no duty to assist the veteran in developing his 
case.  Accordingly, further remand of this claim is not 
warranted.  

Thus, in the absence of competent medical evidence of a nexus 
between the veteran's current left knee disability and an 
incident of service, the claim is not well grounded and must 
be denied.




ORDER

Service connection for a left knee disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

